Citation Nr: 1711834	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-25 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

R. Dodd, Counsel







INTRODUCTION

The Veteran served on active duty from April 1981 to July 1992, with additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This claim was previously before the Board in February 2016, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.


FINDING OF FACT

The probative medical evidence of record reveals that the Veteran's claimed left hip disability is not etiologically related to military service, to include any left hip sprain, but rather his non service-connected avascular necrosis.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a left hip disability are not met.  38 U.S.C.A. § § 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. § §3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In regards to the Veteran's service connection claim, this duty has been met in a letter sent to him in October 2010 which apprised him of his and VA's duties.

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue resolved in this decision is of record.  The Veteran's service treatment records, VA medical records, and private medical records have been obtained.  SSA records have also been associated with the claims file and reviewed accordingly.

In addition, the Veteran was afforded a VA joints examination.  The Board has reviewed the examination report and finds that it is adequate because the examiner reviewed the claims file; discussed the pertinent medical history and current complaints; clinically examined the Veteran, reported all findings in detail; and provided detailed rationale in support of his determination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

In sum, the Veteran was provided with a meaningful opportunity to participate in the development of the claim decided below, and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be warranted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection further may be granted for chronic disabilities, such as arthritis if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is limited specifically to the chronic conditions listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's left hip osteoarthritis is for consideration under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Veteran contends that he currently suffers from a left hip disability, diagnosed as left hip end-stage osteoarthritis and status-post left hip replacement that is the result of his military service.  In particular, the Veteran has alleged that, in September 1988, he was thrown down the stairs by fellow service-members, sustaining a number of injuries, including an injury to his left hip.  The Veteran reported that he was hospitalized at Martin Army Hospital at Fort Benning, Georgia following the incident.

A review of the Veteran's service treatment records during active service shows no discussion of complaints or diagnoses of any musculoskeletal injuries to the left hip.  Additionally, there is no showing of any diagnosis of arthritis in the left hip during military service or within one year of discharge.  Treatment records from the Veteran's subsequent period of National Guard service show that he complained of left hip pain of two weeks duration in August 1995, but he did not attribute this pain to any specific injury or event during active service or during inactive or active duty for training.  He was diagnosed with "? sprained left hip."

A review of the Veteran's outpatient treatment records shows that there is no further documentation of any left hip problems in the available records until 2010, when VA outpatient treatment records show complaints of left hip pain with diagnoses of avascular necrosis and osteoarthritis.  The Veteran underwent a total left hip replacement in March 2011.

The Veteran was provided with a VA examination in November 2010.  Based upon the examination and a review of the evidence included in the claims folder, the VA examiner confirmed a diagnosis of left hip avascular necrosis.  The examiner opined that the current left hip condition was due to avascular necrosis and not due to a hip sprain, as supported by his medical knowledge and experience.  As there was no indication of avascular necrosis in service or within one year of service, the examiner could not provide a positive opinion regarding nexus of the Veteran's current left hip disability to his military service.

The Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for his left hip disability.  In other words, his claim does not meet the requirements for service connection.  

The evidence of record shows that the Veteran does have a current disability of avascular necrosis and osteoarthritis of the left hip, as shown by the VA outpatient treatment records and 2010 VA examination.  The Veteran also has in-service complaints of a left hip sprain sustained during a period of Active Duty for Training (ACDUTRA) during his Army National Guard Service.  "Active military, naval, or air service" includes active duty (AD) and any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled or died from an injury-though not also disease-incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Therefore, the Veteran's ACDUTRA left hip sprain is considered to have occurred during active military service and is, thus, afforded proper consideration as an in-service injury upon which to base service connection.  As such, the issue turns upon a finding of a nexus between the Veteran's current left hip disability and his in-service left hip strain.

Here, the only opinion evidence in regard to the Veteran's left hip disability etiology was provided via the November 2010 VA examination.  Based upon a thorough review of the particulars of the Veteran's case, to include subjective interview, objective testing, and a review of the claims file, the examiner was able to conclude that, based upon his knowledge and training, that the currently diagnosed left hip disability was caused by the Veteran's non service-connected avascular necrosis and not his in-service left hip sprain.  Because the Veteran is not service-connected for avascular necrosis and there is no indication that the Veteran had such disability in service, or within one year of service, and such is not related to the left hip sprain, a nexus is not found to be present.  Furthermore, the evidence supports that the Veteran's 1995 left hip sprain was merely an acute condition, as there are no further medical entries related to complaints, treatments, or chronic diagnosis of this condition.

Additionally, as the VA examiner had indicated that the Veteran's current disability was not caused by or incurred in military service due to a lack of any notation of any such complaints, symptoms, or diagnoses related to avascular necrosis in the service treatment records, such absence must be further discussed.  In this regard, as discussed above, the Veteran's service treatment records are silent for any discussion of the symptoms or diagnosis of any vascular disability or injury.  Moreover, the Veteran's separation examination is absent for any such notations or complaints.  

Importantly, the first evidence of any kind referring to any problem with the left hip in relation to avascular necrosis was when he sought treatment for left hip pain in 2010, as shown in his VA outpatient treatment records-nearly 18 years after discharge from military service and 15 years after his left hip sprain.  He was not even diagnosed with osteoarthritis until that time.  The Board notes that the passage of such time between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the Board finds the silence regarding any such in-service injury and treatment in the service treatment records to also be compelling.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.

Here, the Veteran's service treatment records are complete (which include entrance and separation examinations), and it is an indisputable fact that these records do not show that he was treated for or diagnosed with any avascular necrosis or arthritis during service.  The Veteran's contacts with the service medical departments were numerous during which time he was treated for prostatitis, hemorrhoids, gastritis, eye problems, upper respiratory infections, right finger sprain, and left hip sprain.  He was freely sharing problems that affected his left hip in particular; it seems reasonable that had he been having problems associated with avascular necrosis or arthritis, such complications would have been addressed.  Therefore, the absence of documented avascular necrosis or arthritis makes it less likely that this condition actually occurred in service.  See AZ v. Shinseki, 731 F.3d 1303, 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana, 24 Vet. App. at 440.

The only other evidence in the claims file supporting the existence of a relationship between the current left hip disability and his military service are the Veteran's own statements.  Although the Board has considered the Veteran's lay statements, as to the specific issue in this case, the etiology of his current left hip disability falls outside the realm of common knowledge of a lay person, as it involves a complex medical question.  See Jandreau, 492 F.3d at 1377 n.4.  That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of his left hip disability, see Gutierrez v. Principi, 19 Vet. App. 1, 9-10 (2004) (noting that lay persons are competent to report objective signs of illness such as joint pain or fatigue)), there is no indication that the Veteran is competent to diagnose a condition manifesting in osteoarthritis and caused by avascular necrosis or relate such to any injuries in military service, to include a left hip sprain.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012)..

Additionally, although the Board notes that the Veteran has claimed that he suffered an earlier injury to the left hip in military service for which he was hospitalized and that he is competent to report such, he is not found to be credible as to those statements.  The medical evidence of record does not corroborate such experience as it is absent from such records and, as discussed above, the Veteran's service treatment records appear to be complete.  Furthermore, the Board previously remanded this claim to attempt to obtain any potential outstanding treatment records relating to such claimed injury and subsequent hospitalization.  However, the resulting development concluded that, after exhausting all available records and avenues for obtaining such, no records relating to any hospitalization for a left hip or falling injury during military service, to specifically include hospitalization at Martin Army Hospital in Fort Benning, Georgia, were available.  The Veteran and his representative were notified of this fact in August 2016 and given the opportunity to present any copies or alternate evidence in their possession in relation to this claim, but did not do so.  Therefore, the Board is left with considering the record as it currently stands and, as such, finds that the Veteran's allegations in this regard are not corroborated and, therefore, not credible.  

Accordingly, the Veteran's contentions that he sustained an injury to his left hip and was subsequently hospitalized are afforded little probative value in light of the 2010 VA examiner's findings and opinion.  Therefore, service connection on a direct basis is not warranted due to a lack of a sufficient nexus.

Last, in regard to the issue of continuity of symptomology, as the Veteran's left hip disability, to include osteoarthritis is arthritis as contemplated by 38 C.F.R. § 3.309 and would be subject to consideration in accordance with Walker, 708 F.3d at 1331, the Board finds that given the absence of the establishment of an event or injury in service or for many years after service, service connection may not be established based on continuity of symptomatology.

For these reasons, the Board finds that the preponderance of the probative medical and other evidence of record is against a finding the Veteran currently has a left hip disability that was incurred in or otherwise the result of his active service, to include as due to his in-service left hip sprain.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a left hip disability is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


